MEMORANDUM OPINION
                                          No. 04-09-00704-CV

                                     2003 FORD F-150 PICKUP,
                                             Appellant

                                                    v.

                                         The STATE of Texas,
                                              Appellees

                     From the 216th Judicial District Court, Bandera County, Texas
                                       Trial Court No. 9275-04
                            Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 27, 2010

DISMISSED FOR WANT OF PROSECUTION

           To date, appellant has failed to pay the applicable filing fee in this appeal. Texas Rule of

Appellate Procedure 5 provides,

           A party who is not excused by statute or these rules from paying costs must pay—
           at the time an item is presented for filing—whatever fees are required by statute
           or Supreme Court order. The appellate court may enforce this rule by any order
           that is just.

TEX. R. APP. P. 5.
                                                                                     04-09-00704-CV


       On December 14, 2009, we ordered appellant to either (1) pay the applicable filing fee in

this appeal or (2) provide written proof to this court that appellant is excused by statute or these

rules from paying the filing fee on or before December 29, 2009. See TEX. R. APP. P. 20.1

(providing that party who qualifies as indigent under rule 20 may proceed with advance payment

of costs). We warned that if appellant failed to respond within the time provided, this appeal

would be dismissed. See TEX. R. APP. P. 42.3(c).

       To date appellant has failed to pay the filing fee or provide written proof that he is

excused from paying the filing fee. We, therefore, dismiss this appeal. See id.

                                                      PER CURIAM




                                                -2-